DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 9 June 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 7 recites “the spinner includes a second peripheral edge” however such is indefinite as it implies a first peripheral edge of the spinner which is not previously recited.  
Claim 1 at line 9 recites “a second radius of the spinner” however such is indefinite as it implies a first radius of the spinner which is not previously recited.  
Claim 3 recites the limitation "the first radius".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 7, it is unclear which “the tactile feature” is being referenced as claim 4 recites “at least one tactile feature”.  A suggested amendment to claim 7 is –the at least one tactile feature--.
At line 1 of claim 8, it is unclear which “the tactile feature” is being referenced as claim 4 recites “at least one tactile feature”.  A suggested amendment to claim 8 is –the at least one tactile feature--.
Claim 13 at line 7 recites “the spinner includes a second peripheral edge” however such is indefinite as it implies a first peripheral edge of the spinner which is not previously recited.  
At line 1 of claim 18, it is unclear which “the tactile sensory feature” is being referenced as claim 15 recites “the at least one tactile sensory feature”.  A suggested amendment to claim 18 is –the at least one tactile sensory feature--.
Claim 19 at line 1 recites the limitation "the tactile sensory feature".  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 19 should depend upon independent claim 13.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (U.S. Pub. No. 2018/0352829).  Regarding claims 1 and 12, Diamond et al. (hereinafter Diamond) discloses a wearable device, comprising: a band 1224/206 configured to be placed around a user's wrist (Figs. 4, 5A and 12; [0027], [0030] and [0041) and a base 1214 attached to the band 1224 (Fig. 12 and [0040] and [0041]), the base 1214 comprising a rotating mechanism 1210 (“ball bearing” -  [0039]-[0041] and Fig. 12) configured to rotate about an axis (ball bearings are configured to rotate about an axis), the base 1214 further comprising a first peripheral edge defining a base radius (represented by arrow in reproduction below) with respect to a center of the base (see reproduction below); and a spinner 1208 coupled with the rotating mechanism 1210 and axially aligned with the base so as to rotate with respect to the base 1214 ([0039]-[0041] and Fig. 12), wherein the spinner 1208 includes a second peripheral edge (see reproduction below) that projects radially with respect to the first peripheral edge, wherein the second peripheral edge defines a radius of the spinner 1208 with respect to the center of the base 1214 (Figs. 12 and 13). 
[AltContent: textbox ([img-media_image1.png])]

[AltContent: arrow][AltContent: textbox (“base radius” )]




[AltContent: textbox ([img-media_image2.png])] 


[AltContent: textbox (“radius of the spinner”)][AltContent: arrow]




However, Diamond fails to disclose explicitly that the radius of the spinner is about 5 percent to about 40 percent larger than the base radius.  In an alternate embodiment, Diamond teaches that the spinner 508 has an outer diameter of approximately 1.75 inch (radius being approximately half that measurement) [0032] and that the base disk 502 has a diameter of approximately 1 inch (radius being approximately half that measurement) [0032] which would enable a radius of the spinner to be approximately 55% larger than the base radius.  While 55% does not fall within the claimed range, it would have been obvious to one of ordinary skill in the art to optimize such a range as Diamond discloses an “approximation” of measurements [0032] and further discloses sizes of the user of the device and the disclosed embodiments will vary [0027].  Hence, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the specification does not provide any evidence that the claimed range is critical.  
Regarding claim 2, the center of the base aligns with the axis of rotation of the rotating mechanism (see assembled configuration in Fig 13).  Regarding claim 3, the base radius is measured laterally across the base (see reproduction above). Regarding claim 4, the spinner 1208 comprises an outer surface with at least one tactile feature (Figs. 12-14 and [0041]-[0043]).  Regarding claim 5, the at least one tactile feature includes a protrusion or a recess (Figs. 12-14 and [0041]-[0043]). Regarding claim 6, the at least one tactile feature is on the second peripheral edge (Figs. 12-14 and [0041]-[0043]; also see reproduction above).  Regarding claim 7, Diamond discloses at least one tactile feature includes at least one recess (double-ended arrow below on right side) along a second peripheral edge of the spinner (Fig. 14C).  However, Diamond does not disclose explicitly that a ratio of a depth of the at least one recess to a diameter of the spinner ranges from about 0.5 to about 1.




[AltContent: textbox ([img-media_image3.png])]




[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]




However, in light of the teachings of Diamond, it would have been obvious to one of ordinary skill in the art to optimize such a range given that a user would utilize a recess with a finger in order to spin the spinner [0041] and various spinner designs (as shown in Figs. 2-4 and 5F-15) would necessitate various ratios. Hence, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the specification does not provide any evidence that the claimed range of ratios is critical.  
Regarding claim 8, Diamond discloses at least one tactile feature includes at least one recess (indicated by dashed arrow above on left side) along the second peripheral edge of the spinner that defines a minimum diameter of the spinner and at least one protrusion (indicated by above double-ended dashed arrow above on left side) along the second peripheral edge of the spinner that defines a maximum diameter of the spinner.  However, Diamond does not disclose explicitly that a ratio between the maximum diameter to the minimum diameter ranges from about 1.02 to about 1.06.  However, in light of the teachings of Diamond, it would have been obvious to one of ordinary skill in the art to optimize such a range given that a user would utilize a recess and a protrusion with a finger in order to spin the spinner [0041] and further that various spinner designs (as shown in Figs. 2-4 and 5F-15) would necessitate various ratios of diameters. Hence, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the specification does not provide any evidence that the claimed range of ratios is critical.  
Regarding claim 9, the at least one tactile feature is on a top surface of the spinner 1208 (Fig. 13). Regarding claim 10, the spinner 1208 has a disc shape (Figs. 12 and 13, [0008] and [0009]). Regarding claim 11, the second peripheral edge of the spinner forms a flower, a star or a triangle shape (see Figs. 12-14C).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diamond et al. (U.S. Pub. No. 2018/0352829).  Regarding claims 13 and 22, Diamond et al. (hereinafter Diamond) discloses a wearable device, comprising: a band 1224/206 configured to be placed around a user's wrist (Figs. 4, 5A and 12; [0027], [0030] and [0041]); a base 1214 attached to the band 1224 (Fig. 12 and [0040] and [0041]), the base 1214 comprising a rotating mechanism 1210 (“ball bearing” -  [0039]-[0041] and Fig. 12) configured to rotate about an axis (ball bearings are configured to rotate about an axis), the base 1214 including a first peripheral edge defining a base radius (represented by arrow in reproduction below) with respect to a center of the base (see reproduction below); and a spinner 1208 coupled with the rotating mechanism 1210 and axially aligned with the base so as to rotate with respect to the base 1214 ([0039]-[0041] and Fig. 12), wherein the spinner 1208 includes a second peripheral edge (see reproduction below) that projects radially with respect to the first peripheral edge, and further wherein the spinner includes at least one tactile sensory feature thereon (Figs. 12-14 and [0041]-[0043]).  
Regarding claim 14, the center of the base aligns with the axis of rotation of the rotating mechanism (see assembled configuration in Fig 13).  Regarding claim 15, the spinner 1208 comprises an outer surface with the at least one tactile sensory feature (Figs. 12-14 and [0041]-[0043]).  Regarding claim 16, the at least one tactile sensory feature includes a protrusion or a recess (Figs. 12-14 and [0041]-[0043]). Regarding claim 17, the at least one tactile sensory feature is on the second peripheral edge (Figs. 12-14 and [0041]-[0043]; also see reproduction above).  
Regarding claim 18, Diamond discloses at least one tactile sensory feature includes at least one recess (V-shaped recesses, one of which is indicated at element 1404 in Fig. 14C) along a second peripheral edge of the spinner (Fig. 14C).  However, Diamond does not disclose explicitly that a ratio of a depth of the at least one recess to a diameter of the spinner (indicated by dashed double-ended arrow above on left side) ranges from about 0.01 to about 0.03.  
However, in light of the teachings of Diamond, it would have been obvious to one of ordinary skill in the art to optimize such a range given that a user would utilize a recess and a finger in order to spin the spinner [0041] and various spinner designs (as shown in Figs. 2-4 and 5F-15) would necessitate various ratios. Hence, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the specification does not provide any evidence that the claimed range of ratios is critical.  
Regarding claim 19, Diamond discloses at least one tactile sensory feature includes at least one recess (indicated by dashed arrow above on left side) along the second peripheral edge of the spinner that defines a minimum diameter of the spinner and at least one protrusion (indicated by above double-ended dashed arrow above on left side) along the second peripheral edge of the spinner that defines a maximum diameter of the spinner.  However, Diamond does not disclose explicitly that a ratio between the maximum diameter to the minimum diameter ranges from about 1.02 to about 1.06.  However, in light of the teachings of Diamond, it would have been obvious to one of ordinary skill in the art to optimize such a range given that a user would utilize a recess and a protrusion with a finger in order to spin the spinner [0041] and further that various spinner designs (as shown in Figs. 2-4 and 5F-15) would necessitate various ratios of diameters. Hence, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the specification does not provide any evidence that the claimed range of ratios is critical.  Regarding claim 20, the at least one tactile sensory feature is on a top surface of spinner 1208 (Fig. 13).  Regarding claim 21, the spinner 1208 has a disc shape (Figs. 12 and 13, [0008] and [0009]). Regarding claim 23, the second peripheral edge of the spinner forms a flower, a star or a triangle shape (see Figs. 12-14C).

Double Patenting
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791